DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication of March 2, 2022.  Claims 1-6, 9, 11, 12, 16-20 and 22-26 and 46 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/GB2016/053390, filed November 2, 2016, which claims priority to GB Patent Application No. GB15193279, filed November 2, 2015.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina G. Yin Sowatzke on March 2, 2022.

Claim 16 of the application has been amended as follows: 

16. (Currently Amended) 	The composition of claim [[15]]1, wherein the oligosaccharide prebiotic growth medium 

Conclusion



Claims 1-6, 9, 11, 12, 16-20 and 22-26 and 46 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653